Name: EFTA SURVEILLANCE AUTHORITY DECISION No 191/94/COL of 30 November 1994 approving programmes concerning bonamiosis and marteiliosis for Norway
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-12-31

 Avis juridique important|E1994C0191EFTA SURVEILLANCE AUTHORITY DECISION No 191/94/COL of 30 November 1994 approving programmes concerning bonamiosis and marteiliosis for Norway Official Journal L 383 , 31/12/1994 P. 0040 - 0040EFTA SURVEILLANCE AUTHORITY DECISION No 191/94/COL of 30 November 1994 approving programmes concerning bonamiosis and marteiliosis for Norway THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, and in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in point 5 of Chapter I of Annex I to the Agreement on the European Economic Area concerning the animal health conditions governing the placing on the market of aquaculture animals and products (Council Directive 91/67/EEC, hereinafter referred to as 'the Aquaculture Act'), and in particular Article 10 thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Article 1 (e) thereof,Whereas Norway as stated in letters dated 7 July and 19 October 1994 has submitted two programmes concerning bonamiosis and marteiliosis for Norway;Whereas these programmes specify the geographical zones concerned, the measures to be taken by the official services, the procedures to be followed by the official laboratories, the prevalence of the disease concerned and the measures to combat these diseases when detected;Whereas these programmes have been found to be in conformity with the requirements laid down in Article 10 of the Aquaculture Act;Whereas in accordance with Article 10 (2) of the Aquaculture Act, the introduction of aquaculture animals and products into the zones referred to in these programmes shall be subject to the rules set out in Articles 7 and 8 of the Aquaculture Act;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. The programmes concerning bonamiosis and marteiliosis for Norway are hereby approved.2. This Decision shall enter into force on 1 December 1994.3. Norway shall bring into force the laws, regulations and administrative provisions necessary to comply with the programmes referred to in point 1 by 1 December 1994.4. This Decision is addressed to the EFTA States.5. This Decision shall be authentic in the English language.Done at Brussels, 30 November 1994.For the EFTA Surveillance AuthorityPekka SÃ ILÃ College Member